           Case 1:20-cv-02034-JPO Document 29 Filed 08/06/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DAVID LEE,
                               Plaintiff,
                                                                   20-CV-2034 (JPO)
                     -v-
                                                              MEMORANDUM OPINION
 DONALD TRUMP,                                                    AND ORDER
 President of the United States,
                               Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff David Lee, proceeding pro se, has moved for two temporary restraining orders

against President Donald Trump relating to the coronavirus pandemic. First, he challenges the

federal travel ban with respect to travel from China, and specifically the refusal of the Centers

for Disease Control to issue waivers to Plaintiff’s family members. Second, he seeks an

injunction against President Trump’s use of the phrase “Chinese virus” (or “China virus”) in

reference to the novel coronavirus, which he contends incites race-based hatred against Chinese

and Asian American people. (See Dkt. Nos. 8–9.) He alleges that these actions violate the

Administrative Procedure Act, 5 U.S.C. § 500 et seq. (“APA”), and his equal protection rights

under the Due Process Clause of the Fifth and Fourteenth Amendments. (Dkt. No. 8 ¶¶ 58–61;

Dkt. No. 9 ¶¶ 58–61.) This Court heard oral argument on Plaintiff’s motions telephonically on

June 17, 2020. 1 For the reasons that follow, Plaintiffs’ motions are denied.

I.     Legal Standard

       In the Second Circuit, the standards for a temporary restraining order and preliminary

injunction are the same. See Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008). To


       1
        Plaintiff previously filed a motion for a TRO against the travel ban, which this Court
denied on March 23, 2020. (See Dkt. Nos. 4, 6.)


                                                 1
             Case 1:20-cv-02034-JPO Document 29 Filed 08/06/20 Page 2 of 5




obtain a preliminary injunction, the plaintiff must show (1) “a likelihood of success on the

merits,” (2) “that [the plaintiff] is likely to suffer irreparable injury in the absence of an

injunction,” (3) that “the balance of hardships tips in the plaintiff’s favor,” and (4) “that the

public interest would not be disserved by the issuance of [the] injunction.” Salinger v. Colting,

607 F.3d 68, 79–80 (2d Cir. 2010) (internal quotation marks omitted).

II.     Discussion

        A.       Travel Ban Waiver

        With respect to the federal government’s refusal to issue waivers from the travel ban to

allow Plaintiff’s family members to travel to the United States from China, the Court concludes

that Plaintiff has not demonstrated a likelihood of success on the merits. The President is not an

agency within the meaning of the APA, so his actions cannot be reviewed on that basis. See

Dalton v. Specter, 511, U.S. 462, 468 (1994) (“[T]he APA does not apply to the President.”).

Plaintiff’s constitutional claims, meanwhile, are rooted in executive decisions related to the

China travel ban, a presidential proclamation, and are likely foreclosed by the Supreme Court’s

decision in Trump v. Hawaii, 138 S. Ct. 2392 (2018).

        B.       Use of the Phrase “Chinese Virus”

        Plaintiff argues that the President’s use of phrases like “Chinese virus” is intended to

incite, and has the effect of inciting, racial animus. One can attempt to defend the use of that

phrase (as the President has done) by characterizing it as simply a neutral description of the

virus’s geographic origin. Such a defense falters, however – as Plaintiff points out – when




                                                   2
            Case 1:20-cv-02034-JPO Document 29 Filed 08/06/20 Page 3 of 5




applied to the President’s use of phrases like “Kung flu,” which cannot fairly be described as

anything but racially insensitive, if not racist. 2 (See Dkt. No. 24 at 2.)

        Despite the normative force of Plaintiff’s arguments, he has not shown that he has a

justiciable equal protection claim that is likely to succeed on the merits under current law.

Discriminatory intent is necessary for an equal protection violation, but it is not sufficient. The

Supreme Court has generally recognized actionable violations of the Equal Protection Clause

only in situations where an invalid classification has a direct effect on the plaintiff. The Court

has sometimes couched this limiting principle in terms of standing. See, e.g., Allen v. Wright,

468 U.S. 737, 754–56 (1984) (equal protection claim based on “stigmatic injury, or denigration”

can be brought “only [by] those persons who are personally denied equal treatment by the

challenged discriminatory conduct”) (internal quotation marks and citation omitted). At other

times, the idea has been expressed as part of the merits of an equal protection claim. See, e.g.,

Parents Involved in Community Schools v. Seattle School Dist. No. 1, 551 U.S. 701, 783 (2007)

(Kennedy, J., concurring) (“plans [that] classify individuals by race and allocate benefits and

burdens on that basis” trigger strict scrutiny under the Equal Protection Clause) (emphasis

added); accord id. at 720 (opinion of the Court). Plaintiff has not shown that the President’s




        2
           President Trump’s use of the phrase “Kung flu” reportedly occurred during campaign
rallies, raising the question whether it constitutes speech as President — and therefore
government speech — as opposed to speech as a candidate. See, e.g., Washington Post, With
‘kung flu,’ Trump sparks backlash over racist language – and a rallying cry for supporters (June
24, 2020). In contrast, the President has used the phrase “Chinese virus” in various official
contexts, including on Twitter. See Knight First Amendment Inst. v. Trump, 928 F.3d 226, 235–
36 (2d Cir. 2019) (President’s use of Twitter is official government action).



                                                   3
           Case 1:20-cv-02034-JPO Document 29 Filed 08/06/20 Page 4 of 5




speech has a sufficiently direct and immediate effect on Plaintiff to make out a likely meritorious

equal protection claim. 3

       The Court also concludes, in any event, that the public interest would not be served by

issuance of the injunction sought by Plaintiff — namely an injunction prohibiting the President

from using the phrase “Chinese virus” and similar language. “Even noxious government speech

generally furthers [the] purposes [of facilitating participation in democratic self-governance and

contributing to the available marketplace of ideas] by revealing the government’s preferences to

the electorate and by adding to the ongoing public discourse.” 4 Presidential speech is unique in

our system of government and has a complex and important status, both legally and politically.

“The President’s utterances often represent the purest embodiment of politics.” 5 As the Second

Circuit stated last year: “[I]f the First Amendment means anything, it means that the best

response to disfavored speech on matters of public concern is more speech, not less.” 6

III.   Conclusion

       For the foregoing reasons, Plaintiff’s second and third motions for a temporary

restraining order are DENIED.



       3
         While Plaintiff does allege that he and his wife “live in fear in the United States every
day” because the President is “inciting racial hatred against Asian Americans” (Dkt. No. 9 at 12),
such allegations are too attenuated to establish a direct and immediate effect on Plaintiff. To be
sure, some scholars have criticized the courts’ restrictive approach to the cognizable harms from
government expression under the Equal Protection Clause, arguing for a more robust equal
protection doctrine. See, e.g., Helen Norton, The Equal Protection Implications of Government’s
Hateful Speech, 54 Wm. & Mary L. Rev. 159 (2012). Regardless of the merit of those
arguments, this Court is bound to apply equal protection doctrine as it exists.
       4
           Norton, supra, at 170.
       5
         Katherine Shaw, Beyond the Bully Pulpit: Presidential Speech in the Courts, 96 Tex. L.
Rev. 71, 133 (2017).
       6
           Knight First Amendment Inst., 928 F.3d 226, at 240.


                                                 4
        Case 1:20-cv-02034-JPO Document 29 Filed 08/06/20 Page 5 of 5




      The Clerk of Court is directed to close the motions at Docket Numbers 8 and 9.

      SO ORDERED.

Dated: August 6, 2020
       New York, New York

                                          ____________________________________
                                                     J. PAUL OETKEN
                                                 United States District Judge




                                             5
